CONCURRING OPINION.
WOODSON, P. J.
I fully concur in this opinion for the reasons stated in my dissenting opinion in the case of the Third National Bank v. St. Charles Savings Bank, 244 Mo. 554. I am still of the opinion that the majority opinion in that case was fundamentally and *578radically wrong, and that this case in principle clearly overrules it in toto.
In that case every word of the contract was in writing and was unambiguous, no doubt, as to the understanding and meaning of the parties; while in this case parts of the contract, rather some of the subsequent transactions, and conversations had between the parties regarding the contract, or loan, were oral, thereby giving some room for doubt, making a case for a jury.
This case as completely overrules the case of Third National Bank v. St. Charles Savings Bank, supra, as if it had so done in express terms.
And for this reason as previously stated I fully concur.